NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS A. GONDA, Jr., M.D.,                     No.    15-16484

                Plaintiff-Appellant,            D.C. No. 3:11-cv-01363-SC

 v.
                                                MEMORANDUM*
PERMANENTE MEDICAL GROUP, INC.,
in its capacity as Plan Administrator;
PERMANENTE MEDICAL GROUP, INC.
LONG TERM DISABILITY PLAN FOR
PHYSICIANS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                     Samuel Conti, District Judge, Presiding

                       Argued and Submitted May 16, 2017
                            San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HUCK,** District
Judge.

      Thomas A. Gonda, Jr., M.D., appeals the district court’s order granting



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Paul C. Huck, United States District Judge for the
Southern District of Florida, sitting by designation.
summary judgment to Defendants-Appellees The Permanente Medical Group, Inc.

(“TPMG”) and The Permanente Medical Group, Inc. Long Term Disability Plan

for Physicians (“TPMG Plan”). Gonda brought this action in March 2011 after his

long-term disability (“LTD”) benefits were terminated, alleging claims under the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001

et seq., and seeking LTD benefits from the TPMG Plan.

      Before Gonda brought this ERISA action, however, he filed wrongful

termination lawsuits against Kaiser Foundation Hospitals (“Kaiser”) and TPMG in

December 2010, both of which were consolidated in arbitration. Gonda, Kaiser,

and TPMG then settled those arbitrations in November 2011 and, under the

settlement agreement, Gonda signed a broad release of claims and expressly

waived his right to bring any and all claims and causes of action arising under

ERISA against TPMG and its related persons and entities. Based on this waiver,

the district court found that Gonda’s current action against TPMG and the TPMG

Plan was barred. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      The district court correctly concluded that the settlement agreement clearly

and expressly waived any and all ERISA claims against TPMG and related parties.

The court also correctly held that the joint stipulations to stay the case in the

district court did not supersede or alter the settlement agreement. Gonda, TPMG,


                                           2
and the TPMG Plan agreed early on in the district court that Gonda would be

allowed to pursue his internal administrative appeals with the Life Insurance

Company of North America (“LINA”), which provided LTD insurance coverage

for the TPMG Plan and was responsible for administering the claims review

process. The subsequent joint stipulations requesting the district court to stay

Gonda’s ERISA action pending the outcome of those administrative appeals were

simply continuations of that earlier agreement. They did not render the November

2011 settlement agreement ambiguous or alter the contract to preclude Defendants-

Appellees from enforcing their rights. U.S. Cellular Inv. Co. v. GTE Mobilnet,

Inc., 281 F.3d 929, 937–39 (9th Cir. 2002).

      Once the district court lifted the stay, TPMG and the TPMG Plan

permissibly raised the settlement agreement as an affirmative defense in their First

Amended Answer to the Complaint, and also properly asserted the release and

waiver of any ERISA claims in their Motion for Summary Judgment. Despite their

willingness to allow Gonda to complete the administrative process, which could

have granted him benefits, there is no indication that TPMG or the TPMG Plan

surrendered their rights to enforce the settlement agreement. Rather, the explicit

language of the agreement controls, and Gonda released TPMG and its agents and

related companies and facilities—including the TPMG Plan—“of and from any

and all claims, charges, demands, actions, obligations, liabilities, and causes of


                                          3
action . . . which Dr. Gonda now owns or holds or has at any time owned or held

arising under . . . the Employee Retirement Income Security Act.”

      Gonda’s estoppel claim fails for similar reasons. Gonda, TPMG, and the

TPMG Plan jointly requested the district court to stay the action pending the

administrative appeals. By doing so, Defendants-Appellees did not admit Gonda

had a viable ERISA claim or abandon their rights to raise the settlement agreement

as a defense should the parties return to litigate in the district court; rather, they

simply allowed Gonda to exhaust the administrative process. Gonda was not

induced to pursue the administrative appeals based on any such representation, nor

did he change his position “in reliance on [Defendants-Appellees’] position. Thus,

estoppel principles do not apply.” Simmons v. Ghaderi, 187 P.3d 934, 943 (Cal.

2008).

      Finally, the record clearly shows that Gonda knowingly and voluntarily

signed the settlement agreement and that it was supported by consideration.

Morais v. Cent. Beverage Corp. Union Emps.’ Supplemental Ret. Plan, 167 F.3d

709, 713, 713 n.6 (1st Cir. 1999); see also Washington v. Bert Bell/Pete Rozelle

NFL Ret. Plan, 504 F.3d 818, 824–25 (9th Cir. 2007). Gonda is highly educated,

was given 21 days to review the settlement agreement, and was ably represented

by legal counsel. See Morais, 167 F.3d at 713 n.6. Gonda has also failed to

produce any evidence that Defendants-Appellees engaged in improper conduct or


                                            4
otherwise failed to communicate to him the material facts of the settlement. See

Washington, 504 F.3d at 823–24. The settlement agreement was therefore

enforceable in barring Gonda’s ERISA action, and the district court properly relied

on his release in granting summary judgment to Defendants-Appellees.

      Each party shall bear its own costs.

      AFFIRMED.




                                         5